I agree to a reversal of this case on the grounds stated by Judge BOYCE, and also, as against a general exception, I am inclined to think, indulging every reasonable intendment in favor of the allegations, the answer shows no individual obligation or debt owing by appellant to appellee, but that the notes were executed as an accommodation to the joint enterprise and for the joint obligors owing the debt. I concur with Judge BOYCE in his construction of section 16 of the Negotiable Instruments Act. In my judgment, this section does not materially change the rule in this state with reference to delivery in order to constitute an executed contract.